1
                                UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4     CHRISTOPHER LENARD BLOCKSON,                    Case No. 2:21-cv-00731-GMN-VCF
5           Petitioner,
                                                      ORDER
6           v.
7
      JERRY HOWELL, et al.,
8
            Respondents.
9

10

11          This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C.
12   § 2254, by Christopher Lenard Blockson, an individual incarcerated at Nevada’s
13   Southern Desert Correctional Center. The Court received Blockson’s Petition for Writ of
14   Habeas Corpus (ECF No. 1-1) on May 3, 2021. Blockson paid the filing fee for this
15   action on July 7, 2021 (ECF No. 7).
16          The Court has examined Blockson’s petition, pursuant to Rule 4 of the Rules
17   Governing Section 2254 Cases in the United States District Courts, and the Court
18   determines that it merits service upon the Respondents. The Court will order the petition
19   served upon Respondents and will set a schedule for Respondents to appear and
20   respond to the petition.
21          In his petition, Blockson requests appointment of counsel. “Indigent state
22   prisoners applying for habeas corpus relief are not entitled to appointed counsel unless
23   the circumstances of a particular case indicate that appointed counsel is necessary to
24   prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986)
25   (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam)). The court may,
26   however, appoint counsel at any stage of the proceedings “if the interests of justice so
27   require.” See 18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases;
28
                                                  1
1    Chaney, 801 F.2d at 1196. The Court determines that appointment of counsel is

2    unwarranted in this case. Blockson’s request for appointment of counsel will be denied.

3           IT IS THEREFORE ORDERED that the Clerk of the Court is directed to

4    separately file the Petition for Writ of Habeas Corpus (ECF No. 1-1).

5           IT IS FURTHER ORDERED that Petitioner’s request for appointment of counsel,

6    in his habeas petition (ECF No. 1-1), is DENIED.

7           IT IS FURTHER ORDERED that the Clerk of the Court is directed to add Aaron

8    Ford, Attorney General of the State of Nevada, as counsel for Respondents and to

9    provide Respondents an electronic copy of all items previously filed in this case by

10   regenerating the Notice of Electronic Filing to the office of the Attorney General only.

11          IT IS FURTHER ORDERED that Respondents will have 30 days from the date of

12   this order to appear in this action, and Respondents will have 90 days from the date of

13   this order to answer or otherwise respond to the habeas petition.

14          IT IS FURTHER ORDERED that if Respondents file an answer, Petitioner will

15   have 60 days to file a reply to the answer. If Respondents file a motion to dismiss,

16   Petitioner will have 60 days to file a response to the motion to dismiss, and then

17   Respondents will have 30 days to file a reply to Petitioner’s response.

18
19          DATED THIS _____
                         8 day of ______________________,
                                          July            2021.

20

21
                                                      GLORIA M. NAVARRO,
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                  2
